EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Jeffrey D. Klenc (Reg. No. 74,243) on 8/11/2022.

The application has been amended as follows:

IN THE CLAIM: 

Amend claim 1 as follows:

-- 1. (Currently amended) A metal detector for calculating a depth of a target, comprising: 
a search head, and 
a signal processing system connected to said search head for providing transmission of metal signal and receiving and processing of received metal signals, 
wherein it comprises an optical flow sensor for determining horizontal movement of said search head using an optical flow method, 
a positional tracking unit having a height sensor for measuring height of the search head from the ground and an Inertial Measurement Unit comprising a gyroscope, accelerometer and magnetometer for detecting angular displacements resulting from axial movements, and wherein said signal processing system is configured to realize the steps of:
collecting location information on the ground of the search head by means of the optical flow sensor, simultaneously with the collection of presence/signal intensity information on the target metal and the presence/signal intensity information via a metal detection unit of the metal detector;
detecting and correcting height variations due to the user's hand movements and ground irregularities with the height sensor during the collection of position information, and use in calculations;
detecting and correcting
processing the presence/signal intensity information and corrected position information into a target metal - position matrix where said matrix is a two-dimensional matrix which rows and columns represent a plurality of horizontal positions of the search head and values at intersect points represent presence/signal intensity information at the corresponding horizontal 
formatting first and second derivative tables according to the plurality of horizontal positions over the target-position matrix;
determining zero points in the first and second derivatives according to the plurality of the horizontal positions;
calculating a vertical distance of the target depth with respect to the search head by taking the distances of the zero point and the difference of the two distances obtained by taking the first derivative zero point as the reference position;
subtracting the height of the search head, which is detected by the height sensor, from the vertical distance, thereby finding the target depth under the ground. --



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 1-3 and 5-7 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	Applicant’s remarks/amendments filed 6/24/2022, with respect to the rejection of Claims 1-3 and 5-7 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-ATA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention have been fully considered and finds the claims allowable because of the argument/amendment filed on 6/24/2022 with Examiner’s amendment dated on 8/11/2022. 

Applicant argues on page 5-6 of the remarks, filed on 6/24/2022 regarding the rejection of Claims 1-3 and 5-7 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-ATA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention, that, “Optical flow is usually applied to a series of images that have a small time step between them, for example, video frames. More specifically, optical flow comprises calculating a velocity for points within the images, and provides an estimation of where points currently are and expected to be in the next image sequence. For instance, optical flow method is used in computer mouse for tracking location thereof.
Applicant also has amended independent claim 1 to recite the IMU sensor as “inertial measurement unit” as supported at least at paragraphs 22 and 29 of the as-filed specification.
In view of the remarks and amendments herein, Applicant believes that the §112 rejections have been overcome, and respectfully requests that they be withdrawn”.


Applicant’s argument/amendment filed 6/24/2022 regarding rejection of Claims 1-3 and 5-7 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-ATA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention is persuasive therefore the rejection has been withdrawn because of the argument and amendment filed on 6/24/2022 in combination with the examiner’s amendment dated 8/11/2022, the argument and amendment makes the limitation optical flow meter and IMU sensor clear. Therefore, the rejection of Claims 1-3 and 5-7 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-ATA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter has been withdrawn because of the argument/amendment filed on 6/24/2022 in combination with the examiner’s amendment dated 8/11/2022. 


5.	Applicant’s remarks/amendments filed 6/24/2022, with respect to the rejection of Claims 1-3 and 5-6 under 35 U.S.C. § 103 as being unpatentable over Weaver (US 5,786,696 A) in view of Nielsen (US 2017/0102467 A1), Claim 7 under 35 U.S.C. § 103 as being unpatentable over Weaver in view of Nielsen, and further in view of Zeng (WO 0250518) have been fully considered and finds the claims allowable because of the argument/amendment filed on 6/24/2022 with Examiner’s amendment dated on 8/11/2022. 


Applicant argues on page 8 of the remarks, filed on 6/24/2022 regarding the rejection of Claims 1-3 and 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over US 5,786,696 (“Weaver”) in view of US 2017/0102467 (“Nielsen”), Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Weaver in view of Nielsen, as applied to claim 1 above, and further in view of WO 0250518 (“Zeng”), that, “In contrast, the presently claimed invention differs from Weaver by using an optical sensor for tracking above ground position of metal detector and by such processor that is configured to determine target depth using metal detectors location and received signals acquired at related locations. Therefore, the need for a second receive antenna that Weaver proposes is eliminated. Further, Weaver’s system requires a custom designed search head, meanwhile the presently claimed invention can be implemented to any generic search head (generic, basic search heads have one receiving antenna and one transmitting antenna). None of the cited references teaches or suggests one of ordinary skill to modify the teachings in Weaver to arrive at the claimed invention or combine Weaver and Nielson to arrive at the claimed invention. Since optical flow method in Nielsen was not even used for tracking location of metal detector the results of the presently claimed invention unexpectedly removed need for a second receive antenna. 
In view of the above remarks, Applicant believes that independent claim 1 (and claims depending therefrom) are not prima facie obvious, at least because Weaver, as modified by Nielson does not teach or suggest each and every element of the claim. Moreover, Zeng does not cure the deficiencies of Weaver and Nielson discussed above. Accordingly, Applicant believes the §103 rejection has been overcome and respectfully requests that it be withdrawn.”

Applicant’s argument/amendment filed 6/24/2022 regarding rejection of Claim 1 under 35 U.S.C. 103 under 35 U.S.C. § 103 as being unpatentable over US 5,786,696 (“Weaver”) in view of US 2017/0102467 (“Nielsen”), Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Weaver in view of Nielsen, as applied to claim 1 above, and further in view of WO 0250518 (“Zeng”) is persuasive. Therefore, the rejection of claim 1 has been withdrawn because of the argument/amendment filed on 6/24/2022 with examiner’s amendment on 8/11/2022. The independent claim 1 and dependent claims 2-3 and 5-7 are allowed.


Claims 1-3 and 5-7 are allowed as set forth below. 


Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

processing the presence/signal intensity information and corrected position information into a target metal - position matrix where said matrix is a two-dimensional matrix which rows and columns represent a plurality of horizontal positions of the search head and values at intersect points represent presence/signal intensity information at the corresponding horizontal position;
formatting first and second derivative tables according to the plurality of horizontal positions over the target-position matrix;
determining zero points in the first and second derivatives according to the plurality of the horizontal positions;
calculating a vertical distance of the target depth with respect to the search head by taking the distances of the zero point and the difference of the two distances obtained by taking the first derivative zero point as the reference position;

Weaver (US 5786696 A) and Nielsen et al. (US 20170102467 A1), are regarded as the closest prior art to the invention of claim 1. Weaver teaches, “a method for detecting the presence of a target signal within a received signal of a metal detector (Column 1 Line 37-38).  FIG. 1, there is illustrated a hand-held metal detector 30 (Column 3 line 3-4). The detector 30 further includes a search head 44 which includes transmit and receive coils that are connected via a cable 46 to the electronics package 38 (Column 3 Line 10-13). The digital signal processor 116 is connected through a bidirectional bus 118 to a microprocessor 120 (Column 3 Line 62-64). The microprocessor 120 drives an audio circuit 122 for producing selected audio responses when targets are detected or other conditions occur in the metal detector 30. The microprocessor 120 is connected to the audio circuit 122 via a line 124 (Column 5 Line 1-5). The size of a target object is determined after the identification of the target, the depth and the amplitude of the target signal has been determined by processing. These factors are entered into a look-up table which identifies a size classification for the object (Column 1 Line 63-66). In a still further aspect of the present invention, a unique display for a metal detector indicates concurrently the size and depth of a target. A plurality of depth symbols are arrayed vertically with horizontal elongated elements. Each of the depth symbols includes a plurality of size indicators. When a target is determined to exist, a corresponding depth symbol is activated (illuminated) and one of the size indicators within the depth symbol is also illuminated so that the operator is presented with information in a graphic form showing the size and depth of the target (Column 2 Line 1-10). A table 150 which is utilized by the microprocessor 120, shown in FIG. 4, for determining the approximate size of a detected target is shown in FIG. 6. There are two input values to this table. These are target depth, which is shown at the left side of the table, and a target signal amplitude value which are the entries shown in the matrix cells of the table 150. The output from the table 150 is a size indication which is shown as sizes A, B, C, D and E along the top. These are the same size indicators that are shown in display 42 in FIG. 2 (Column 5 Line 41-50). A table 150 which is utilized by the microprocessor 120, shown in FIG. 4, for determining the approximate size of a detected target is shown in FIG. 6. There are two input values to this table. These are target depth, which is shown at the left side of the table, and a target signal amplitude value which are the entries shown in the matrix cells of the table 150. The output from the table 150 is a size indication which is shown as sizes A, B, C, D and E along the top. These are the same size indicators that are shown in display 42 in FIG. 2 (Column 5 Line 41-50). In addition, the S1 and S5 signal strengths are determined and compared as a ratio to determine target depth. The determined target depth is selected as the first factor for the table 150 and the determined target signal amplitude is entered as the second factor for the table. By entry of these two factors, a resulting approximate size indication from A-E is determined. The depth and size indications are then sent to the liquid crystal display 42 which activates the appropriate depth symbol and size indicator on that depth symbol to indicate to the operator the approximate depth and size of the target object (Column 6 Line 14-24)”. However, Weaver does not disclose wherein an optical flow sensor for determining horizontal movement of said search head using an optical flow method; a positional tracking unit having a height sensor for measuring height of the search head from the ground and an IMU sensor, detecting and correcting height variations due to the user's hand movements and ground irregularities with the height sensor during the collection of position information, and use in calculations; detecting and correcting angular changes caused by hand movements of the user during the collection of position information with the gyroscope, accelerometer and magnetometer combination IMU sensor; processing the presence/signal intensity information and corrected position information into a target metal - position matrix where said matrix is a two-dimensional matrix which rows and columns represent a plurality of horizontal positions of the search head and values at intersect points represent presence/signal intensity information at the corresponding horizontal position; ….determination of zero points in the first and second derivatives according to the position. Nielsen discloses, “systems, methods, and apparatus are provided for tracking an object moving along and above a ground surface. The object may comprise, affixed thereto or contained therein, a satellite-based location tracking apparatus to provide a first set of position coordinate pairs for the object as well as an inertial measurement unit to provide a plurality of heading direction values for the object (Abstract). an accelerometer may be used to collect acceleration data that may be converted into velocity data and/or position data so as to provide an indication of linear motion (e.g., along one, two, or three axes of interest) and/or rotational motion. As another example, an inertial motion unit (IMU), which typically includes multiple accelerometers and gyroscopes (e.g., three accelerometers and three gyroscopes such that there is one accelerometer and gyroscope for each of three orthogonal axes), and may also include an electronic compass, may be used to determine various characteristics of the motion of the marking device, such as velocity, orientation, heading direction (e.g., with respect to gravitational north in a north-south-east-west or “NSEW” reference frame) and gravitational forces (Paragraph [0023] Line 1-14). The camera system may include one or more optical flow chips and/or other components to facilitate acquisition of various image information and provision of tracking information based on analysis of the image information. For purposes of the present disclosure, the terms “capturing an image” or “acquiring an image” via a camera system refers to reading one or more pixel values of an imaging pixel array of the camera system when radiation reflected from a target surface within the camera system's field of view impinges on at least a portion of the imaging pixel array (Paragraph [0024] Line 18-25). dt.sub.s may be obtained over broadcast or downloaded over Internet; [0281] dI.sub.r,i.sup.s may be assumed to be zero for the duration of any satellite visibility outage; [0282] dT.sub.r.sup.s may be assumed to be zero for the duration of any satellite visibility outage; [0283] φ.sub.E may be calculated using satellite ephemeris and the last known position of receiver r; and [0284] If readings from a nearby base station are available, then the effects of dt.sub.s, dI.sub.r,i.sup.s and dT.sub.r.sup.s may be eliminated by differencing the carrier phase readings for satellites (Paragraph [0280]-[284])”. However, Nielsen does not disclose processing the presence/signal intensity information and corrected position information into a target metal - position matrix where said matrix is a two-dimensional matrix which rows and columns represent a plurality of horizontal positions of the search head and values at intersect points represent presence/signal intensity information at the corresponding horizontal position;… determining zero points in the first and second derivatives according to the plurality of the horizontal positions. Therefore, the invention of Weaver and Nielsen, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “processing the presence/signal intensity information and corrected position information into a target metal - position matrix where said matrix is a two-dimensional matrix which rows and columns represent a plurality of horizontal positions of the search head and values at intersect points represent presence/signal intensity information at the corresponding horizontal position; formatting first and second derivative tables according to the plurality of horizontal positions over the target-position matrix; determining zero points in the first and second derivatives according to the plurality of the horizontal positions; calculating a vertical distance of the target depth with respect to the search head by taking the distances of the zero point and the difference of the two distances obtained by taking the first derivative zero point as the reference position” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 2-3 and 5-7 are allowed by virtue of their dependence from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866